Citation Nr: 1704533	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-19 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease, claimed as coronary artery disease with unstable angina.

2.  Entitlement to service connection for a gastrointestinal disability, to include stomach ulcers and gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for an enlarged prostate, to include as a result of exposure to herbicide agents.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to an enlarged prostate or ischemic heart disease.

5.  Entitlement to service connection for headaches.

6.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969.

This appeal is before the Board of Veterans' Appeals (Board) from April 2011 and May 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in September 2014 the RO certified for appeal the issue of entitlement to service connection for tinnitus.  Service connection for tinnitus, however, had already been granted by a July 2014 rating decision.  As the Veteran has not indicated any further disagreement with respect to tinnitus, to the extent that this issue remains on appeal it is dismissed.

The Veteran has separately pursued a claim of entitlement to a TDIU, in part as a result of his ischemic heart disease.   As such, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board therefore has jurisdiction over this intertwined matter.

The issues of entitlement to an increased rating for ischemic heart disease, entitlement to service connection for erectile dysfunction, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A gastrointestinal disability arose in service.

2.  An enlarged prostate is not related to service or to exposure to herbicide agents.

3.  Headaches are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disability, to include stomach ulcers and GERD, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for an enlarged prostate, to include as a result of exposure to herbicide agents, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated November 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

With respect to the claim for service connection for a gastrointestinal disability, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.
	
With regard to his enlarged prostate claim, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease related to an acquired psychiatric disorder that occurred in service, and VA therefore has no duty to provide a medical examination.

With respect to his headaches claim, the Veteran was provided a VA examination in December 2010.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain diseases with a relationship to herbicide agent exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  In this case, service treatment records indicate that the Veteran was treated at a hospital on an air base in Vietnam, and exposure to herbicide agents is therefore presumed.  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Gastrointestinal Disability

The Veteran claims service connection for stomach ulcers and for GERD.  In his October 2010 claim, he reported that his GERD began in 1969 but he was unsure when his stomach ulcers began.

Service treatment records reflect that in February and March of 1969 the Veteran reported numerous digestive difficulties, including indigestion, nausea, and anorexia.  No digestive disability was noted at his July 1969 separation examination, but he reported frequent indigestion in the accompanying report of medical history.

Private treatment records reflect that in August 2000 the Veteran underwent laparoscopic Nissen fundoplication to treat his refractory esophageal reflux with stricture.  In March 2010 he reported nausea and chest pressure with soreness in the epigastric area.  In April 2010 the Veteran underwent an upper gastrointestinal endoscopy with biopsy.  The procedure revealed Barrett's esophagus, erosive esophagitis, a pre-pyloric ulcer, a pyloric channel ulcer, and bile reflux.  Biopsies showed benign gastric and Barrett mucosa with no significant inflammation or dysplasia.  An ultrasound of the gallbladder and right upper quadrant was unremarkable.  

VA medication records reflect that in May 2010 the Veteran was taking prescription medication for nausea and in June 2010 he was taking medication for stomach issues.

Private treatment records reflect that in June 2010 he stated that he was no longer having trouble with reflux but was sore to touch in the epigastric area and was experiencing nausea in the morning and at night.  In October 2010 the Veteran reported nausea and epigastric pain.  He denied current acid reflux.  He believed the nausea was caused by morphine.  He was prescribed medication for the nausea and pain.

The Veteran underwent a VA examination in December 2010.  He reported that he was seen twice in service for GERD and prescribed medication.  He reported being subsequently diagnosed with acid reflux disorder in 1998 and underwent surgery to correct a faulty valve in the esophagus.  Current reported symptoms included daily nausea and continuous stomach ache and indigestion.  The examiner diagnosed the Veteran with a hiatal hernia.  In a May 2011 addendum, the examiner opined that the Veteran's hiatal hernia was not caused by in-service indigestion.  This opinion was based on the rationale that a hiatal hernia is the result of a weakening of muscle tissue in the diaphragm that has nothing to do with indigestion.

In his March 2012 notice of disagreement, the Veteran reported that he had major stomach problems with indigestion while in service and that these problems have persisted since that time.

In a May 2012 letter, the Veteran's private surgeon opined that the Veteran's GERD and hiatal hernia both arose in service.  The examiner explained that, although one did not cause the other, the two conditions worked in tandem to create the symptoms he experienced in service and ever since.

In a letter received in May 2012, the Veteran's ex-wife reported that during the entirety of their marriage, from 1970 to 1992, he would complain of stomach problems, including indigestion, cramps, nausea, and vomiting, sometimes with blood.

VA treatment records reflect that in September 2013 the Veteran reported a need for more GERD medication.  In November 2013 the Veteran reported soreness and swelling in his stomach and irritating ulcer-type symptoms.

The Board finds that the evidence is at least in equipoise as to whether a gastrointestinal disability arose in service.  VA treatment records show continuous prescription medication for his digestive issues.  His private surgeon has diagnosed GERD, and his prior endoscopy indicates the presence of ulcers.  Furthermore, his private surgeon provided an adequate opinion as to whether these disabilities have been continuously present since service.  This opinion is supported by the Veteran's in-service treatment for digestive issues.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether a gastrointestinal disability arose in service, and service connection is therefore granted.

Enlarged Prostate

The Veteran claims service connection for an enlarged prostate.  In his October 2010 claim, the Veteran stated that this disability began at some point in the 1990s.

Service treatment records do not reflect any treatment for or symptoms of any prostate disabilities.

In his March 2012 notice of disagreement, the Veteran reported that he underwent prostate surgery in 1999 or 2000.  He stated that he was currently without symptoms but had annual checkups.  

VA and private treatment records do not indicate any prostate cancer.  In September 2013 the Veteran reported difficulty with urination which he attributed to his enlarged prostate.  His prostate-specific antigen levels were normal.

The Board finds that the evidence weighs against a finding that an enlarged prostate is related to exposure to herbicides or otherwise related to service.  An enlarged prostate is not a disability for which presumptive service connection based on exposure to herbicides is available.  38 C.F.R. § 3.309(e).  While presumptive service connection is available for prostate cancer, there is no evidence in the record that the Veteran suffers from prostate cancer.  Furthermore, there is no evidence in the record that the Veteran's enlarged prostate was caused by exposure to herbicides or is otherwise related to service.  In his claim, he stated that the condition began in the 1990s, several decades after separation.  He has not provided any medical evidence or statements linking his condition to exposure to herbicides.  For these reasons, the Board finds that the evidence weighs against a finding that an enlarged prostate is related to exposure to herbicides or otherwise related to service, and service connection is therefore denied.

Headaches

The Veteran claims service connection for headaches.

Service treatment records reflect that in February 1969 the Veteran reported headaches.  He was referred to optometry to determine if they were related to his vision.  No disability was noted at his July 1969 separation examination.

The Veteran underwent a VA examination in December 2010.  He reported a combat head injury in-service in 1966 for which he did not seek treatment.  He reported subsequent treatment for headaches in 1983.  He was diagnosed with cervical stenosis with residual headaches.

In his March 2012 notice of disagreement, the Veteran reported incapacitating headaches periodically ever since he experienced an in-service injury due to a rocket attack.  He further reported continuous medical care for headaches since service, but noted that medical records had been destroyed.

In a letter received in May 2012, the Veteran's ex-wife reported that during the entirety of their marriage, from 1970 to 1992, he would complain of frequent headaches.

The Board finds that the evidence weighs against a finding that headaches are related to service.  The VA examiner found that the Veteran's current headaches were related to cervical stenosis, not related to the headaches he reported on a single instance in service.  The Board recognizes that the Veteran's ex-wife stated that he had complained of frequent headaches over the course of their marriage, and that he has reported continuous medical care since service.  There is no medical evidence of a chronic headache disability arising in or related to service, however.  While the Veteran's explanation that medical records have been destroyed is sufficient for older treatment records, the lack of current headache treatment records undermines the credibility of the Veteran's reports of continuous treatment and fails to provide a current diagnosis of a chronic condition.  For these reasons, the Board finds that the evidence weighs against a finding that headaches are related to service, and service connection is therefore denied.


ORDER

Service connection for a gastrointestinal disability, to include stomach ulcers and GERD, is granted.

Service connection for an enlarged prostate, to include as due to exposure to herbicide agents, is denied.

Service connection for headaches is denied.

REMAND

Ischemic Heart Disease

The Veteran claims an increase to his evaluation for ischemic heart disease.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's heart disease is rated as coronary artery disease under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Rating under this code is based in part on the level of metabolic equivalents (METs) at which dyspnea, fatigue, angina, dizziness, or syncope develops.  One MET is the energy cost of standing quietly at rest, and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When a METs level is required for evaluation but a laboratory determination by exercise testing cannot be done for medical reasons, an estimate by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) may be used.  38 C.F.R. § 4.104, Note (2).  The Veteran's current 10 percent rating is warranted for a METs level greater than 7 but not greater than 10, or for a requirement of continuous medication.  A higher 30 percent rating is warranted for a METs level greater than 5 but not greater than 7, or for evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for more than once episode of acute congestive heart failure in the past year, for a METs level greater than 3 but not greater than 5, or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, for a METs level of 3 or less, or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

In September 2010, the Veteran's private physician completed a form reporting the severity of the Veteran's coronary artery disease.  There was no congestive heart failure and no METs diagnostic was conducted, but the Veteran had episodes of angina.  Tests from February 2010 revealed an ejection fraction of 55 percent.  There was no evidence of cardiac hypertrophy or dilatation.  The physician stated that the Veteran's heart disability did not impact his ability to work.

In his March 2012 notice of disagreement, the Veteran reported that he has had five heart bypasses and two heart catheterizations, and since these procedures he is unable to be METs tested on a treadmill.  He reported being winded by slowly climbing short flights of stairs, being unable to hunt or fish due to lack of strength and endurance, and needing a break after 5-10 minutes of exertion, such as moving his garbage from his house to the road.  He also reported angina.

The Veteran underwent a VA examination in June 2014.  No METs diagnostic was conducted, but based on interview the examiner determined that the Veteran developed dyspnea on the equivalent of greater than 5 but not greater than 7 METs.  Based on a May 2013 chest x-ray, there was no evidence of cardiac hypertrophy or dilatation.  The Veteran reported that he was scheduled to be treated by a cardiologist.

The Board finds that remand is necessary for further development before this claim may be decided.  Under 38 C.F.R. § 4.104, Note (2), a METs diagnostic is required for evaluation of heart disease to be adequate.  While there is an alternative method to estimate METs levels if a diagnostic test is not possible, here neither of the examination reports have offered any explanation as to why the Veteran was not able to complete a METs diagnostic.  Indeed, in accordance with 38 C.F.R. § 4.100(b), METs testing is required in all cases except when there is: 1) medical contraindication; 2) left ventricular ejection fraction of less than 50 percent; 3) chronic congestive heart failure, or more than one episode within the past year; or 4) a 100 percent rating can be assigned on another basis.  As the medical evidence does not explain whether any of these circumstances prevented METs testing from being performed, remand is necessary for the Veteran to be tested; or in the alternative for an adequate medical finding that he is unable to be tested.  Additionally, at his June 2014 VA examination the Veteran reported that he was scheduled to see a cardiologist soon, but there are no such records in the Veteran's file.  VA must attempt to obtain these records.

Erectile Dysfunction

In his October 2010 claim, the Veteran claimed service connection for erectile dysfunction associated with his enlarged prostate.  This claim was denied on the basis that service connection for an enlarged prostate was also denied.  In his March 2012 notice of disagreement, however, the Veteran stated his belief that his erectile dysfunction is related to his heart disability.  As such, the Board finds that remand is necessary to afford the Veteran a VA examination to determine if there is any relationship between his erectile dysfunction and his heart disability or medication used to treat it.

TDIU

Finally, the Board notes that as the issue of entitlement to TDIU is inextricably intertwined with the Veteran's claims for an increased evaluation, it too must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Provide the Veteran notice requesting that he give any necessary information and authorization for VA to obtain any relevant treatment records, specifically the imminent cardiology treatment referred to at his June 2014 VA examination.

3.  Schedule the Veteran for a VA examination to determine the level of severity of his heart disability and to offer an opinion regard the Veteran's claim of entitlement to service connection for erectile dysfunction.  In specific regard to the heart disability increased rating claim, the examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  If a METs exercise test is not performed, the examiner must provide an explanation as to why such a diagnostic was not possible or not medically recommended in accordance with the criteria of 38 C.F.R. § 4.100.

Concerning the erectile dysfunction claim, following a review of the claims file and any clinical examination results, the examiner should offer an opinion as to the following: 

1) Whether it is at least as likely as not (i.e. 50 percent probability or more) the Veteran has erectile dysfunction; 

2) If so, whether it is at least as likely as not that erectile dysfunction is related to coronary artery disease or the medication used to treat it.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


